

117 HRES 675 IH: Expressing support for the designation of the week of September 19 through September 25, 2021, as “Gold Star Families Remembrance Week”.
U.S. House of Representatives
2021-09-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 675IN THE HOUSE OF REPRESENTATIVESSeptember 22, 2021Mr. Newhouse submitted the following resolution; which was referred to the Committee on Armed Services, and in addition to the Committee on Veterans' Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedRESOLUTIONExpressing support for the designation of the week of September 19 through September 25, 2021, as Gold Star Families Remembrance Week.Whereas the last Sunday in September—(1)is designated as Gold Star Mother’s Day under section 111 of title 36, United States Code; and(2)was first designated as Gold Star Mother’s Day under the Joint Resolution entitled Joint Resolution designating the last Sunday in September as Gold Star Mother’s Day, and for other purposes, approved June 23, 1936 (49 Stat. 1895);Whereas there is no date dedicated to families affected by the loss of a loved one who died in service to the United States;Whereas a gold star symbolizes a family member who died in the line of duty while serving in the Armed Forces of the United States;Whereas the members and veterans of the Armed Forces of the United States, through their service, bear the burden of protecting the freedom of the people of the United States;Whereas the selfless example of the service of the members and veterans of the Armed Forces of the United States, as well as the sacrifices made by the families of those individuals, inspires all individuals in the United States to sacrifice and work diligently for the good of the United States; andWhereas the sacrifices of the families of the fallen members of the Armed Forces and the families of veterans of the Armed Forces of the United States should never be forgotten: Now, therefore, be itThat the House of Representatives—(1)supports the designation of Gold Star Families Remembrance Week;(2)honors and recognizes the sacrifices made by—(A)the families of members of the Armed Forces of the United States who made the ultimate sacrifice in order to defend freedom and protect the United States; and(B)the families of veterans of the Armed Forces of the United States; and(3)encourages the people of the United States to observe Gold Star Families Remembrance Week by—(A)performing acts of service and good will in their communities; and(B)celebrating the lives of those who have made the ultimate sacrifice so that others could continue to enjoy life, liberty, and the pursuit of happiness.